Citation Nr: 1041944	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  09-02 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for foot fungus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1975 to June 1979.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

The Veteran appeared and testified at a videoconference hearing 
in September 2010 before the undersigned Veterans Law Judge.  A 
transcript of the hearing is contained in the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
and as interpreted by the courts, are applicable to this appeal.  
The VCAA duty to assist requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a disability compensation claim.  See 38 C.F.R. 
§ 3.159.  A review of the record shows that in a May 2006 
notification letter, the Veteran was notified of the information 
and evidence necessary to substantiate a service connection 
claim.  The notice also contained information about how 
disability ratings and effective dates are established.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran filed a claim for service connection for a bilateral 
knee condition and service connection for foot fungus in May 
2006.  During his September 2010 videoconference hearing he 
testified that he injured his bilateral knees during a rappelling 
exercise in Germany, in the "mid 1970s."  He stated he injured 
his knees when he struck the rock wall he was rappelling down, 
causing both knees to swell and cutting his left knee.  He 
further noted that following the injury his knees would swell 
whenever he overused them, especially following kneeling or 
squatting.  Regarding his foot fungus, he stated he first 
developed the fungus when he was stationed in Germany, and that 
he has since had to have continuous treatment for his toenails.  
He reported that physicians' had suggested he have all his 
toenails surgically removed, but that he did not wish to have 
that surgery, so instead he has his nails trimmed every three 
months.

The Veteran's service treatment records were initially not 
available in the claims file, and in January 2007 the RO made a 
finding of unavailability of records.  However, in March 2007 the 
Veteran's original records were found and associated with his 
claims file.  The service treatment records include a December 
1977 record where the Veteran complained of bilateral knee pain 
when walking or running.  He had patellar crepitance bilaterally, 
and was diagnosed with chrondromalacia.  A December 1976 record 
shows that the Veteran had brownish discoloration of his 
toenails, and he stated that they would fall off.  In January 
1977, he was noted to have a fungal infection of his toes and 
feet, but the etiology was unknown.  During his May 1979 
separation physical examination he stated that he was in good 
health, but that he needed his feet checked.  Evaluation of the 
feet was normal.

A June 2006 VA treatment record included a diagnosis of right 
chrondromalacia patella, which was treated with an injection.  
The Veteran also had a posterior horn medial meniscus oblique 
tear in the right knee.  In June 2008, he complained of bilateral 
knee pain which he stated began after an injury in 1977.  He 
indicated that his job, which involved a lot of squatting, 
aggravated his bilateral knees. 

VA treatment records also contain numerous treatment notes from 
the podiatry clinic, where the Veteran had his toenails regularly 
checked and trimmed.  In January 2008, he complained of a chronic 
rash on his feet. It was described as hyperkeratic raised 
papules.  In August 2008, he was diagnosed with hallux keratosis, 
in November 2008 with dystrophic toenails, and in December 2009 
with mycotic toenails.  Additionally, in February 2008, he was 
noted to have stucco keratosis skin lesions.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.  Here, the Veteran's service treatment records 
include treatment for bilateral knee pain diagnosed as 
chrondromalacia, and treatment for foot and toenail fungus; VA 
treatment records show treatment for and complaints of bilateral 
knee pain and toenail and foot conditions; and the Veteran 
asserts that he has had bilateral knee pain and foot fungus 
continuously from service to the present.  The Veteran has not 
yet been afforded VA medical examinations, and on remand he 
should be provided with such.

As the claims are being remanded, the RO/AMC should also request 
that the Veteran provided information and consent to release 
medical information forms regarding any treatment he has received 
for his bilateral knees or feet since service.  During his 
September 2010 videoconference hearing the Veteran testified that 
he was treated by two private physicians in Statesville, NC-Drs. 
B. and P. (refer to pages 12 and 13 of the hearing transcript).  
He should specifically be requested to provide information and 
consent for the VA to obtain medical treatment records from these 
physicians.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran and 
obtain the names and addresses of all medical 
care providers, VA and non-VA that treated 
him for his claimed bilateral knee and foot 
fungus disabilities, since his separation 
from service.  Of particular interest are any 
treatment records from Dr. B. or Dr. P., both 
noted to be practicing in Statesville, NC.  
After the Veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO cannot 
obtain records identified by the Veteran, a 
notation to that effect should be inserted in 
the file.  The Veteran and his representative 
are to be notified of unsuccessful efforts in 
this regard, in order to allow the Veteran 
the opportunity to obtain and submit those 
records for VA review.

2.  The RO/AMC should schedule the Veteran 
for a VA orthopedic examination by a 
physician to determine the current nature and 
etiology of his claimed bilateral knee 
disorder.  All indicated tests and studies 
are to be performed, and a comprehensive 
social and occupational history is to be 
obtained.  Prior to the examination, the 
claims folder and a copy of this remand must 
be made available to the physician for review 
of the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  The 
examination must be conducted following the 
protocol in VA's Disability Examination 
Worksheet for VA Joints (shoulder, elbow, 
wrist hip knee and ankle), revised on April 
20, 2009.  

Following a review of the claims folder and 
examination of the Veteran, the physician 
should provide an opinion as to whether there 
is at least a 50 percent probability or 
greater (at least as likely as not) that any 
bilateral knee disorder was caused or 
aggravated by military service, to include as 
a result of the chrondromalacia diagnosed in 
1977.  Any opinions should be provided based 
on the results of examination, a review of 
the medical and lay evidence of record 
including service personnel records, and 
sound medical principles.  .

3.  The Veteran should be scheduled for VA 
skin diseases examination, to evaluate any 
fungal infection of the toes and feet, at a 
VA medical facility.  All indicated tests and 
studies are to be performed, and a 
comprehensive history is to be obtained.  
Prior to the examination, the claims folder 
and a copy of this remand must be made 
available to the physician for review of the 
case.  A notation to the effect that this 
record review took place should be included 
in the report of the physician.  The examiner 
should set forth all examination findings, 
along with a complete rationale for any 
conclusions reached.

The skin diseases examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet Skin 
Diseases (Other than Scars) Examination.  The 
examination must respond to the instructions 
contained therein.

Following a review of the claims folder and 
examination of the Veteran, the physician 
should provide an opinion as to whether there 
is at least a 50 percent probability or 
greater (at least as likely as not) that any 
current foot/toe fungus was caused or 
aggravated by military service, to include as 
a result of his 1976/1977 diagnosed foot 
fungus.  Any opinions should be provided 
based on the results of examination, a review 
of the medical and lay evidence of record 
including service personnel records, and 
sound medical principles.  All examination 
findings, along with the complete rationale 
for all opinions expressed, should be set 
forth in the examination report, including an 
explanation of any alternative etiology.
4.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims 
folder.  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claim.

5.  After ensuring that the development is 
complete, re-adjudicate the claims on appeal.  
If not fully granted, issue a supplemental 
statement of the case before returning the 
claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

